t c summary opinion united_states tax_court benjamin c sotuyo and cristina c caro petitioners v commissioner of internal revenue respondent docket no 25692-10s filed date benjamin c sotuyo and cristina c caro pro sese r jeffrey knight and kaitlyn loughner student for respondent summary opinion dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure this case arises from petitioners’ requests for relief from joint_and_several_liability under sec_6015 with respect to an understatement of federal_income_tax for each petitioner requested relief as an affirmative defense to a notice_of_deficiency issued by respondent after concessions the issues for decision are whether petitioner husband mr sotuyo is entitled to relief under sec_6015 c or f and petitioner wife ms caro is entitled to relief under sec_6015 background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference mr sotuyo filed a petition and an amended petition ms caro then filed an amendment to the 1petitioners concede they failed to report dollar_figure of income on their federal_income_tax return respondent concedes that petitioners are entitled to a withholding credit of dollar_figure amended petition petitioners resided in maryland when the petition the amended petition and the amendment to the amended petition were filed ms caro emigrated to the united_states from mexico in she married mr sotuyo in date the couple married in california and one child was born to the couple during their marriage in mr sotuyo’s employer transferred him from california to maryland mr sotuyo and ms caro’s marriage began to deteriorate in date the howard county police department responded to a domestic violence incident that involved petitioners an incident report was completed by a howard county police officer that lists ms caro as the victim and mr sotuyo as the other person involved no arrest was made and ms caro did not file charges with the court commissioner the couple electronically filed a joint federal_income_tax return for on date petitioners concede that income of dollar_figure was omitted from their return kennedy dolan reported the income on form_w-2 wage and tax statement and the income is attributable to ms caro the entire deficiency from stems from petitioners’ failure to report ms caro’s kennedy dolan wages petitioners’ refund was deposited into mr sotuyo’s separate_account the couple separated in date their voluntary separation and marital settlement agreement states that petitioners shall have joint legal and shared physical care and custody of their child and that each individual will be liable for any_tax deficiency that arises from his or her individual income reported on joint federal_income_tax returns filed during the marriage mr sotuyo and ms caro divorced in date discussion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due for that year sec_6013 114_tc_276 in certain circumstances however a spouse who has filed a joint_return may seek relief from joint_and_several_liability under procedures set forth in sec_6015 sec_6015 f under sec_6015 a spouse may seek relief from joint_and_several_liability under sec_6015 or if eligible may allocate liability according to provisions set forth in sec_6015 if a taxpayer does not qualify for relief under either sec_6015 or c the taxpayer may seek equitable relief under sec_6015 where an individual elects to have sec_6015 or c apply or in the case of an individual who requests equitable relief under sec_6015 sec_6015 gives jurisdiction to the court to determine the appropriate relief available to the individual under this section i burden_of_proof except as otherwise provided in sec_6015 the taxpayer bears the burden of proving that he or she is entitled to sec_6015 relief rule a 119_tc_306 aff’d 101_fedappx_34 6th cir under subsections b and c a taxpayer need only persuade the court by a preponderance_of_the_evidence stergios v commissioner tcmemo_2009_15 see also mcclelland v commissioner tcmemo_2005_121 under subsection b the taxpayer must prove to the court that in signing a return he or she had no knowledge or reason to know of the understatement and meets the other requirements of the subsection under subsection c the taxpayer must prove to the court that he or she meets the subsection’s requirements sec_6015 if the taxpayer does not so prove or if the commissioner proves to the court that any one of the three exceptions for which the commissioner bears the burden_of_proof applies relief will be denied see sec_6015 c d c ii mr sotuyo mr sotuyo seeks relief under sec_6015 c and f a subsection b subsection b provides relief from joint_and_several_liability for tax including interest penalties and other_amounts to the extent that such liability is attributable to an understatement_of_tax to be eligible for relief the requesting spouse must satisfy all five elements of subsection b see also alt v commissioner t c pincite requirements for sec_6015 relief are conjunctive one element is that the requesting spouse establish that in signing the return he or she did not know and had no reason to know that there was an understatement of income_tax sec_6015 under subparagraph c mr sotuyo must prove that he did not know or had no reason to know that there was an understatement of income_tax on the return the record contains no evidence establishing that mr sotuyo had actual knowledge that the couple’s return contained an understatement when he signed it therefore the court’s analysis is governed by whether mr sotuyo had reason to know of the understatement when he signed the return the court uses the following test to determine a requesting spouse’s reason to know of an understatement whether a reasonably prudent taxpayer in the requesting spouse’s position when the requesting spouse signed the return could be expected to know that the return contained an understatement or that further investigation was warranted haltom v commissioner tcmemo_2005_209 and cases cited therein thus a requesting spouse has a duty_of inquiry butler v commissioner t c pincite this duty_of inquiry is a subjective test that focuses on the requesting spouse see id haltom v commissioner tcmemo_2005_209 mr sotuyo is college educated and handled most of the couple’s household finances he also prepared the couple’s joint federal_income_tax returns although mr sotuyo consistently testified that he did not know that ms caro worked at kennedy dolan in he also testified that he knew ms caro 2petitioners’ testimony was replete with he-said-she-said arguments although ms caro questioned mr sotuyo repeatedly about his actual knowledge of the unreported income he consistently answered that he knew that she worked for kennedy dolan in but was unaware that she continued to be employed there in mr sotuyo’s actual knowledge of the understatement will be examined further in the court’s discussion of the requirements of subsec c performed services at several places in 2008--she volunteered for some and was compensated by others if ms caro provided only one form_w-2 to mr sotuyo when he prepared the couple’s joint_return a reasonably prudent taxpayer in his position would have known that further investigation was warranted by his own admission mr sotuyo knew that ms caro performed services for multiple entities in mr sotuyo testified that he relied on the information ms caro provided him to complete the couple’s joint_return and that she provided him only one form_w-2 a reasonably prudent taxpayer in mr sotuyo’s position would have asked ms caro if she had additional form_w-2 income that needed to be reported the court concludes that mr sotuyo had reason to know of ms caro’s income from kennedy dolan therefore he is not entitled to relief under subsection b b subsection c subsection c allows proportionate tax relief through allocation of the deficiency between individuals who filed a joint_return and are no longer married are legally_separated or have been living apart for a 12-month_period petitioner and intervenor were legally_separated in date and divorced in date relief under subsection c is not available if the commissioner demonstrates that the requesting spouse had actual knowledge at the time the return was signed of any item giving rise to a deficiency or portion thereof that is not allocable to such individual sec_6015 121_tc_73 115_tc_183 aff’d 282_f3d_326 5th cir the actual knowledge standard is narrower than the reason to know standard of subsection b or f mcdaniel v commissioner tcmemo_2009_137 see also s rept no pincite 1998_3_cb_537 a ctual knowledge must be established by the evidence and shall not be inferred based on indications that the electing spouse had a reason to know the commissioner has the burden_of_proof to establish actual knowledge at the time such individual signed the return see sec_6015 mr sotuyo consistently testified that he knew ms caro worked at kennedy dolan in but did not know that she worked there in respondent moved into evidence an email chain between mr sotuyo and ms caro from date to prove that mr sotuyo had actual knowledge of the kennedy dolan income for the emails consist of discussions about the amount of taxes withheld from ms caro’s paychecks and a form_w-2 from kennedy dolan in one email specifically ms caro expressed to mr sotuyo i think i need the other w2 from kennedy and dolan i was there for months last year it is clear that mr sotuyo received this email his response is about the number of exemptions ms caro should list on her form_w-4 employee’s withholding allowance certificate he did not respond to her mention of the other w2 from kennedy and dolan this evidence is tenuous at best to establish mr sotuyo’s actual knowledge of the income from kennedy dolan for moreover these emails were sent and received the day after the return was filed electronically even if the court was convinced that this evidence established mr sotuyo’s actual knowledge he did not have that knowledge at the time he signed the return see sec_6015 respondent has failed to meet his burden to establish that mr sotuyo had actual knowledge of the kennedy dolan income at the time he signed the return relief granted under subsection c will be allocated under subsection d sec_6015 provides that items giving rise to a deficiency on a joint_return are to be allocated between spouses as if separate returns had been filed the requesting spouse is liable only for his or her proportionate share of the deficiency that results from the allocation sec_6015 where as here the joint_return omits items of income those items are allocated to the spouse who was the source of the income sec_1_6015-3 income_tax regs the parties stipulated that the unreported income is attributable to ms caro the court concludes that mr sotuyo is entitled to relief for the entire amount of the deficiency under sec_6015 for iii ms caro ms caro’s only avenue for relief is under subsection f because the deficiency stems from income attributable to her a taxpayer is entitled to relief under subsection f if taking into account all of the facts and circumstances it would be inequitable to hold the taxpayer liable for any unpaid tax or deficiency sec_6015 both the scope and standard of our review in cases requesting equitable relief from joint_and_several income_tax_liability are de novo 132_tc_203 revproc_2003_61 sec_4 - 2003_2_cb_296 sets out seven threshold conditions that a requesting spouse must meet before the commissioner will consider a request for relief under subsection f we employ these conditions when reviewing the commissioner’s denial of relief washington v commissioner 3because mr sotuyo is entitled to relief under sec_6015 there is no need to discuss whether he is entitled to relief under sec_6015 see sec_6015 120_tc_137 see also schultz v commissioner tcmemo_2010_233 one of the threshold conditions is that the income_tax_liability from which the requesting spouse seeks relief be attributable to the nonrequesting spouse with whom the requesting spouse filed the joint federal_income_tax return revproc_2003_61 sec_4 there are four exceptions to this condition one being abuse not amounting to duress id sec_4 d c b pincite if the requesting spouse was the victim of abuse before signing the return and did not challenge the treatment of any items on the return for fear of retaliation from the nonrequesting spouse the internal_revenue_service will consider granting equitable relief although the deficiency may be attributable to the requesting spouse id the deficiency is attributable to unreported income of dollar_figure ms caro earned while working for kennedy dolan ms caro introduced into evidence a police report documenting an alleged incident of domestic violence between her and mr sotuyo she was listed as the victim but did not press any charges and no arrests were made ms caro testified that there were other instances of abuse mr sotuyo countered that testimony with allegations that ms caro abused him and their daughter ms caro’s testimony about additional incidents of abuse and mr sotuyo’s testimony about alleged abuse is self-serving and the court does not have to accept it as the truth see 87_tc_74 additionally petitioners sought and received joint legal and shared physical custody of their daughter during their divorce and the family court did not order supervised visitation the court concludes that ms caro’s evidence of abuse does not rise to the level of abuse that would keep her from challenging the omission_of_income for fear of mr sotuyo’s retaliation the income_tax_liability from which ms caro seeks relief is attributable to her and no exception to that condition applies therefore ms caro is not entitled to relief under sec_6015 iv conclusion after review of all of the evidence the court holds that mr sotuyo is not entitled to relief under sec_6015 but is entitled to relief under sec_6015 for the deficiency the court also holds that ms caro is not entitled to relief under sec_6015 for the deficiency 4petitioners testified about a video showing a car exploding with a woman inside that mr sotuyo emailed to ms caro mr sotuyo testified that he believed he sent ms caro the email but said they sent things back and forth it is not clear from the record when this email was sent and received we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing an appropriate order and decision will be entered
